LLOYD and RICHARDS, JJ„
concurring.
No question can exist but that if a man presents to a bank the check of a third person who has on deposit therein an amount equal to the sum named in the check, and buys a draft with it, the purchaser of the draft is entitled to a preference under the statute, but it is argued that the statute does not apply when the check is presented by the depositor himself. That argument overlooks the fact that the statute contains language making it applicable as well where the one who presents a check on his own account “has on deposit an amount equal to such check, thus conclusively implying that preference must be granted in such case also.”